PER CURIAM.
Appellant’s conviction for grand theft of the third degree in the Brevard County Circuit Court, case number 95-10919, is affirmed because a defendant cannot appeal from a judgment entered on a guilty plea without an express reservation of his right to appeal. Fla. R.Crim. P. 9.140(b); Jones v. State, 636 So.2d 835 (Fla. 5th DCA 1994). However, the appellant’s sentence for this offense must be vacated because the 55-month term of incarceration followed by one year of probation exceeds the statutory maximum for the crime. § 812.014(2)(c)l. Fla. Stat. (1995); § 775.082(3)(d); Jones v. State, 657 So.2d 23 (Fla. 4th DCA 1995) (sentence vacated because it was beyond statutory maximum). This is not a case where the recommended sentence exceeds the maximum sentence. See Green v. State, 691 So.2d 502 (Fla. 5th DCA 1997).
All of the appellant’s convictions and sentences are affirmed except the sentence for grand theft in case number 95-10919; we remand for resentencing for that conviction.
*142CONVICTIONS AFFIRMED; SENTENCE VACATED IN PART.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.